Exhibit A.IV – Curriculums of the Candidates to the position of Member of the Company's Fiscal Council (Items 12.5 to 12.10 of Exhibit 24 to CVM Instruction 480/09) 12.5 - Composition and professional experience of members of management, fiscal council and statutory audit committee Name: Taxpayer No. (CPF) Date of birth Profession Management body Position held Date elected Took office Mandate Elected by controlling Other positions and duties for Issuer If the designated member is an independent member, criterion used by the issuer to determine their independence; Consecutive mandates José Ronaldo Vilela Rezende 06/07/1962 Fiscal Council 04/28/2017 Until the 2018 AGM 501.889.846-15 Accountant Fiscal Council (full member) / 05/03/2017 (estimated) elected by controlling shareholder Not applicable, since the only position held in the Company is member of the fiscal council. Board member elected by controlling shareholder 2 nd mandate James Terence Coulter Wright 05/12/1951 Fiscal Council 04/28/2017 Until the 2018 AGM 872.316.898-68 Civil engineer Fiscal Council (full member) / 05/03/2017 (estimated) elected by controlling shareholder Not applicable, since the only position held in the Company is member of the fiscal council. Board member elected by controlling shareholder 5 th mandate Paulo Assunção de Sousa 08/15/1953 Fiscal Council 04/28/2017 Until the 2018 AGM 588.584.748-72 Banking Fiscal Council (full member) / 05/03/2017 (estimated) elected by minority shareholders Not applicable, since the only position held in the Company is member of the fiscal council. Independent board member - elected by minority shareholders. 3 rd mandate Vinicius Balbino Bouhid 08/06/1961 Fiscal Council 04/28/2017 Until the 2018 AGM 667.460.867/04 Banking Board member (alternate) / 05/03/2017 (estimated) No elected by minority shareholders Not applicable, since the only position held in the Company is member of the fiscal council. Independent board member - elected by minority shareholders. 2 nd mandate Emanuel Sotelino Schifferle 02/27/1940 Fiscal Council 04/28/2017 Until the 2018 AGM 009.251.3 67-00 Engineer Fiscal council (alternate) / elected 05/03/2017 (estimated) Yes by controlling shareholder Not applicable, since the only position held in the Company is member of the fiscal council. Board member elected by the controlling shareholder 5 th mandate Ary Waddington 09/25/1932 Fiscal Council 04/28/2017 Until the 2018 AGM 004.469.397-49 Economist Fiscal council (alternate) / elected 05/03/2017 (estimated) Yes by controlling shareholder Not applicable, since the only position held in the Company is that of fiscal council member. Board member elected by the controlling shareholder 5 th mandate Professional experience / Declaration of any convictions José Ronaldo Vilela Rezende – 501.889.846-15 Over the past five years, he held the following positions with the following companies / institutions for the periods shown: (i) risk management partner of the consulting practice at PricewaterhouseCoopers Brazil from 2005 to 2011, principal activity auditing services; (ii) PricewaterhouseCoopers 's Agribusiness industry leader in Brazil (2006-2014) and the Americas (2009-2014); and (iii) PricewaterhouseCoopers partner in charge of delivering Risk Assurance Services (RAS) (related to auditing processes and systems) from 1998. Member of the Brazilian Agribusiness Association (ABAG) and fiscal council member certified by the Brazilian Institute of Governance (IBGC). Bachelor's degree in Accounting from UMA in Belo Horizonte. Master's in Agroenergy from Fundação Getúlio Vargas (FGV) in São Paulo. Designated for the position of fiscal council member. Mr. José Vilela Rezende has declared that, for all legal purposes, he has not in the last five years been subject to the effects of any criminal conviction, any conviction or penalty arising from administrative proceedings before the CVM, or any final verdict in the judicial or administrative sphere, that led to suspension or disqualification from the practice of any professional or commercial activity. James Terence Coulter Wright - 872.316.898-68 Over the past five years, he has held the following positions with the following companies / institutions for the periods stated: (i) member of the fiscal council of Fundação Zerrenner from 2006 to 2008; since 2008 he has been a member of the advisory board of this foundation, which is principally engaged in providing free health care and education; and (ii) member of the fiscal council from 2012 to 2014 of Companhia de Bebidas das Américas (Ambev), succeeded by the Company as of January 2, 2014, as described in item 6.3 of this Form. Since 2015 he has been director general of Fundação Instituto de Administração e Negócios (FIA), whose main activity is developing research, consultancy and education projects in all fields of administration, having also been director of FIA from 2010 to 2012. From 2011 to 2013, he was full professor of the Management Department at the School of Economics, Management and Accounting - USP. He holds a master's degree in Engineering Management from Vanderbilt University, USA. Currently holding the position of full member of the fiscal council. Mr. James Terence Coulter Wright has declared that for all legal purposes in the last five years he has not been subject to the effects of any criminal conviction, any conviction or penalty in administrative proceedings before the CVM or any final verdict the judicial or administrative sphere that led to suspension or disqualification from the practice of any professional or commercial activity. Paulo Assunção de Sousa - 588.584.748-72 Over the past five years he has held the following positions for the periods indicated, the following companies: (i) member of the board of directors of BRF Brasil Foods S.A., from 2012 to 2015, operating in the foodstuffs sector; (ii) director of PREVI pension fund for Banco do Brasil employees and its own employees from 2010-2014; and (iii) member of the board of directors of Neoenergia S.A., which operates in the energy sector, from 2009 to 2011. Bachelor of Law from Universidade de São Paulo. He currently holds the position of member of the fiscal council. Mr. Paulo Assunção de Sousa declared that for all legal purposes he has not in the last five years been subject to the effects of any criminal conviction, any conviction or penalty in administrative proceedings before the CVM or any final verdict in the judicial or administrative sphere that led to suspension or disqualification from the practice of any professional or commercial activity. Vinicius Balbino Bouhid - 667.460.867/04 Over the past five years he has held the following positions in the following companies for the periods stated: (i) statutory director general (CEO) of the London asset management firm BB Securities Ltd. from 2013 to 2015, where he introduced new governance structure with a compliance team and new processes; (ii) executive manager from 2009 to 2013, responsible for corporate governance and private equity at BB Securities Ltd. in London; (iii) member of the board of directors of Banco do Brasil Securities in London from 2013 to 2015; and (iv) Member of the fiscal council of Companhia de Eletricidade do Estado da Bahia (Coelba), which operates in the electricity sector from 2011 to 2013. Holder of a Civil Engineering degree from Universidade de Brasília and an Executive MBA from Universidade de Mato Grosso.
